       Case 4:19-cv-00481-JAS Document 15 Filed 11/11/19 Page 1 of 3



1    Geoffrey R. Chepiga (admitted pro hac vice)
     PAUL, WEISS, RIFKIND,
2    WHARTON & GARRISON LLP
     1285 Avenue of the Americas
3    New York, New York 10019-6064
     212-373-3000
4    gchepiga@paulweiss.com
5

6                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
7
     A.I.I.L., on behalf of herself and her minor
8    children, J.A.H.I. and M.E.H.I.; L.L.H.O., on
     behalf of herself and her minor child, K.E.O.H.;
9    J.L.V.A., on behalf of himself and his minor
     child, D.S.V.H.; J.I.S., on behalf of himself and    No. 4:19-cv-00481-JAS
10   his minor child, B.L.S.P.; and J.J.P.B., on behalf
     of himself and his minor child, A.E.P.F.,
11
                             Plaintiffs,
12                          -v-
13   Jefferson Beauregard Sessions III, Former
     Attorney General of the United States; Gene
14   Hamilton, Counselor to the Attorney General;         MOTION TO SEAL
     John F. Kelly, Former White House Chief of           DOCUMENTS CONTAINING
15   Staff and Former Secretary of the United States      DEFENDANTS’ HOME
     Department of Homeland Security (DHS);               ADDRESSES
16   Stephen Miller, Senior Advisor to the President;
     Kirstjen Nielsen, Former Secretary of DHS;           LR Civ. 5.6(b)
17   Kevin K. McAleenan, Acting Secretary of DHS
     and Former Commissioner of United States
     Customs and Border Protection (CBP); Mark
18   Morgan, Acting Commissioner of CBP; Thomas
     Homan, Former Director of United States
19   Immigration and Customs Enforcement (ICE);
     Ronald D. Vitiello, Former Acting Director of
20   ICE; Matthew Albence, Acting Director of ICE;
     L. Francis Cissna, Former Director of United
21   States Citizenship and Immigration Services
     (USCIS); Carla Provost, Chief of CBP U.S.
22   Border Control; Alex Azar, Secretary of the
     United States Department of Health and Human
23   Services (HHS); Margaret Wynne, Former HHS           Assigned to the Hon. James A. Soto
     Counselor for Human Services Policy; E. Scott
     Lloyd, Former Director of the United States
24   Office of Refugee Resettlement (ORR);
     John/Jane Doe DHS Defendants; and John/Jane
25   Doe HHS/ORR Defendants,
26                           Defendants.
       Case 4:19-cv-00481-JAS Document 15 Filed 11/11/19 Page 2 of 3



1                  At the request of the United States Attorney’s Office for the District of
2    Arizona, and pursuant to Rule 5.6(b) of the Rules of Practice of the U.S. District Court
3    for the District of Arizona, Plaintiffs A.I.I.L., et al., hereby respectfully request an order
4    to seal Plaintiffs’ summonses and executed affidavits of service that contain Defendants’
5    home addresses so as to protect their privacy. The summonses and executed affidavits of
6    service are listed by ECF document number below:
7
                           1.     ECF No. 5-2, Filed October 8, 2019
8                          2.     ECF No. 5-3, Filed October 8, 2019
                           3.     ECF No. 5-4, Filed October 8, 2019
9                          4.     ECF No. 5-5, Filed October 8, 2019
                           5.     ECF No. 5-8, Filed October 8, 2019
10                         6.     ECF No. 5-10, Filed October 8, 2019
                           7.     ECF No. 5-12, Filed October 8, 2019
11                         8.     ECF No. 5-14, Filed October 8, 2019
                           9.     ECF No. 6, Filed October 9, 2019
12                         10.    ECF No. 6-1, Filed October 9, 2019
                           11.    ECF No. 6-2, Filed October 9, 2019
13                         12.    ECF No. 6-3, Filed October 9, 2019
                           13.    ECF No. 6-4, Filed October 9, 2019
14                         14.    ECF No. 6-7, Filed October 9, 2019
                           15.    ECF No. 6-9, Filed October 9, 2019
15                         16.    ECF No. 6-12, Filed October 9, 2019
                           17.    ECF No. 8, Filed October 11, 2019
16                         18.    ECF No. 8-1, Filed October 11, 2019
                           19.    ECF No. 9, Filed October 15, 2019
17                         20.    ECF No. 9-1, Filed October 15, 2019
                           21.    ECF No. 10-1, Filed November 4, 2019
18                         22.    ECF No. 11-1, Filed November 4, 2019
                           23.    ECF No. 12-1, Filed November 4, 2019
19                         24.    ECF No. 13-1, Filed November 4, 2019
20

21                 Plaintiffs request leave to file replacement copies of the documents
22   enumerated above with Defendants’ home addresses redacted, and to file redacted copies
23   of any future documents that contain Defendants’ home addresses.
24                 A proposed order granting this motion is attached hereto.
25

26

                                                  -1-
       Case 4:19-cv-00481-JAS Document 15 Filed 11/11/19 Page 3 of 3



                                            Respectfully submitted,
1
                                            By:    /s/ Geoffrey R. Chepiga
2     Lee Gelernt                                  Geoffrey R. Chepiga
      (admitted pro hac vice)                      (admitted pro hac vice)
3     Anand Balakrishnan                           Jacqueline P. Rubin
      (admitted pro hac vice)                      (admitted pro hac vice)
4     Daniel A. Galindo                            Emily Goldberg
      (admitted pro hac vice)                      (admitted pro hac vice)
5     AMERICAN CIVIL LIBERTIES                     Hallie S. Goldblatt
      UNION FOUNDATION                             (admitted pro hac vice)
6     IMMIGRANTS’ RIGHTS                           Steven C. Herzog
      PROJECT                                      (admitted pro hac vice)
7     125 Broad St., 18th Floor                    PAUL, WEISS, RIFKIND,
      New York, NY 10004                           WHARTON & GARRISON LLP
8     (212) 549-2660                               1285 Avenue of the Americas
                                                   New York, NY 10019-6064
9     Alexander A. Reinert                         (212) 373-3000
      (admitted pro hac vice)
10    55 Fifth Avenue, Room 1005
      New York, NY 10003                    Attorneys for Plaintiffs A.I.I.L., on behalf of
11    (212) 790-0403                        herself and her minor children, J.A.H.I. and
                                            M.E.H.I.; L.L.H.O., on behalf of herself and
12    Dated: November 11, 2019
                                            her minor child, K.E.O.H.; and J.J.P.B., on
13                                          behalf of himself and his minor child,
                                            A.E.P.F.
14

15   The foregoing was electronically filed this 11th day of November, 2019,
16   WITH:

17   Clerk of the Court
     United States District Court
18   Evo A. DeConcini U.S. Courthouse
     405 West Congress Street, Suite 6160
19
     Tucson, AZ 85701
20

21   Copy e-mailed to:

22   The Honorable James A. Soto
     United States District Court
23
     Evo A. DeConcini U.S. Courthouse
24   405 West Congress Street, Suite 6160

25

26

                                               -2-
